Title: To John Adams from John Jay, 24 February 1781
From: Jay, John
To: Adams, John



Sir
Madrid 24 Feb. 1781

Since my last to you before you left Paris, I have been favored with no Letters from you except a few Lines sent me by Mr. Montgomery of Alicante, recommending that Gentleman as friendly to our Country.
The enclosed is a Copy of an Act of Congress adopting the Regu­lations proposed by the Empress of Russia, and of which I was desired to transmit Copies to you and Doctr. Franklin.
Agreable to the Directions of Congress I have communicated to this Court your appointment to execute the Business committed to Mr. Laurens, and requested their friendly Influence to promote your Operations. I have also desired my Friends the Messrs. De Neufville to afford you all the Aid in their power, and if on any Occasion it may be in my power to be useful, I beg that you will without Hesitation command my Services.

I have the Honor to be Sir with great Respect Your most obedt. & hble Servt.
John Jay

